Title: From Catherine Greene to John Adams, 14 March 1796
From: Greene, Catherine
To: Adams, John,United States Senate


				
					To the Honorable the President and the Honorable the Members of the Senate of the United States.
					March 14, 1796
				
				The Memorial of Catherine Green, widow of Major General Green respectfully sheweth That in the month of March 1795 Messrs: Harris and Blackford, Merchants of Great Britain, obtained a final decree of the Court of Equity in Charleston against the heirs of General Green for a sum amounting to more than seven thousand pounds sterling, as surety for the House of Hunter, Banks & Co: the same being a part, and the residue of demands the nature of which has been submitted to the consideration of Your honorable House in a former session at which time the suit with Messrs Harris & Blackford was pending.With sensible pain Your Memorialist feels herself compelled to call once more on the Legislature of the United States. The duty she owes to her Children and to the memory of General Green will, with enlightened men, plead her apology.The distresses of the Southern Army, particularly for the last two years of the war, are so well known to many of the Members of both houses as scarcely to need detailing.General Green awake to the interests of the States and to the sufferings of brave men who were fighting under his command, felt himself reduced to the painful situation of either disbanding the Army with the command of which he was entrusted, or risking his private fortune to prevent the only man who would undertake to furnish the Army with rations, from sinking. Relying on the justice of his Country he hesitated not in the choice of difficulties. He made himself responsible for large sums in order to secure the necessary supplies for the Army. Scarce had he rested from the toils of war and returned to the enjoyment of domestic life when he was called on, as will appear by the documents accompanying this memorial, for the payment of considerable sums of money, for which he made himself responsible from no motive but Public Good. Encountering these painful demands and suits but a short time he was called hence: having by his zeal for the interests of his Country involved his Widow and Children in a series of difficulties and distress against which they are no longer able to bear up. The decision of the Court of Equity in Charleston subjects the little property kept together by rigid œconomy and private friendships, to be torn from the Children of a Man who can be charged with no imprudence, but an excessive ardour in promoting the interests of his Country. Incompetent to the Fullfilment of the decree of the Court. Unable to contend with the difficulties it involves the family of General Green in, where can; where ought they to look for support but to that Country for whose service these difficulties are incurred.Ample testimonies can be adduced to satisfy Your honorable House that the debt, which General Green made himself liable for, was not for private purposes, but for public good. Under this firm persuasion the Widow and Children repose Themselves on the justice of Congress to exempt them from the demand of Messrs Harris &c. by making provision for payment of the same.And they will as in duty bound ever pray.
				
					Catherine Greene
				
				
			